Dismissed and Memorandum Opinion filed December 8, 2005








Dismissed and Memorandum Opinion filed December 8,
2005.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-01177-CV
____________
 
ANGELICA
HERNANDEZ, Appellant
 
V.
 
IGNACIO
HERNANDEZ, Appellee
 

 
On Appeal from the
308th District Court
Harris County, Texas
Trial Court Cause
No.
04-71172
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a final decree of divorce signed
August 10, 2005.  On December 2, 2005,
the parties filed a joint motion to dismiss the appeal because the underlying controversy has been settled.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed December 8, 2005.
Panel consists of Chief Justice
Hedges and Justices Yates and Anderson.